PD-0266-15
                   PD-0266-15                                   COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                              Transmitted 3/11/2015 1:08:01 PM
                                                                Accepted 3/12/2015 9:04:01 AM
                IN THE COURT OF CzuMINAL APPEALS                                  ABEL ACOSTA
                                                                                          CLERK

                           STATE OF TEXAS

                           AUSTIN, TEXAS

     OUT OF THE FOURTH SUPREME JUDICIAL DISTRICT OF TEXAS

                         SAN ANTONIO, TEXAS

                                 t*4(

                             04-13-00663-CR
                             04-13-00713-cR
                             2011-CR-81008


                       DILLAN WILLIAM STANLEY
                                              Appellant
                                  VS.

                         THE STATE OF TEXAS,
                                          Appellee

                                 ***

         APPEAL FROM THE 186th JUDICIAL DISTRICT COURT
                    BEXAR COUNTY, TEXAS

                                 *t*


MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

                                        Anthony B. Cantrell
                                        SBN: 03763180
                                        l1l Soledad Street, Suite 1200
                                        San Antonio, Texas 78205
                                        (210) 490-1207 Telephone
                                        (2 l0) 299 - I 482 Facsimile

      March 12, 2015
TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Dillan William Stanley, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time of 60 days to f,rle appellant's

briet to file a petition for discretionary review, and for good cause shows the following

                                                   I.

         This case is on appeal from the   186th   Judicial District Court, Bexar County, Texas.

                                                   II.

         The case below was styled the STATE OF TEXAS vs. DILLAN WILLIAM

STANLEY and numbered         20 I 1-CR-8 I 00B

                                                 III
         On January,28 2015, the Fourth Court of Appeals afhrmed appellant's conviction.

This petition is therefore due on March 15,2015.

                                                   V.

         Appellant's counsel relies on the following facts as additional good cause for the

requested extension. Counsel has been working on the following cases and needs

additional time to file this petition:

Stateof Texas v. Wayne Dickerson - Aggravated Sexual Assault/Child
Stateof Texas v. Fabian Gobert - Aggravated Assault with Deadly Weapon
Stateof Texas v. Alexander Ray Trevino     Murder
Stateof Texas v. Angel Longoria         -
                                    Aggravated Robbery
                                 - Jr. Possession of Child Pornography
United States of America v. Joe Reyna
                                           -

         WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

an extension of sixty (60) days, until May 14, 2015, to file a petition for discretionary

revlew
                                                 Respectfu   lly submitted,




                                                            B. Cantrell
                                                        :03763180
                                                  1l   I Soledad  Street, Suite 1200
                                                 San Antonio, Texas 78205
                                                 (2 l0) 49 0 - 1207 Telephone
                                                  (2 l0) 299 - I 482 F acsimile
                                                 ATTORNEY FOR DEFENDANT


                             CERTIFICATE OF SERVICE

       I, Anthony Cantrell hereby certifr that an original and one copy of the foregojng
document was filed with the Court of Criminal Appeals via electronic submission on March 11,
2015. I further certify that a true and correct copy was served upon the District Attorney's
Office, 101 W. Nueva suite 370, San          Texas 78205, via electronic mail.




An
                         IN THE COURT OF CzuMINAL APPEALS

                                  STATE OF TEXAS

                                   AUSTIN, TEXAS

        OUT OF THE FOURTH SUPREME JUDICIAL DISTRICT OF TEXAS

                                SAN ANTONIO, TEXAS

                                        ***
                                    04-t3-00663-CR
                                    04-13-00713-cR
                                    2011-CR-8100B
                                         {<**



                             DILLAN WILLIAM STANLEY
                                                        Appellant
                                         VS.

                                THE STATE OF TEXAS,
                                                 Appellee



                                        ORDER

       On this day the   _day      of                   ,2015, Appellant's Motion to

Extend Time to File Petition for Discretionary Review was granted. Extension of time

was granted to the                                                  2015


Signed on this the   _day of                    2015.



Justice Presiding